Citation Nr: 0922890	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  98-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for residuals of thyroid cancer, status post 
thyroidectomy.

2.  Entitlement to an initial compensable disability rating 
for degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable disability rating 
for cervical spine spondylosis prior to June 2, 2008.

4.  Entitlement to a disability rating greater than 20 
percent for cervical spine spondylosis from June 2, 2008.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which granted service connection for a 
thyroid disability with an initial 10 percent rating, and for 
right knee and cervical spine disabilities each with 
noncompensable ratings, all retroactively effective to the 
day after her discharge from service, February 1, 1997.  The 
Veteran wants higher initial disability ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran timely appeals the rating initially assigned 
following the grant of service connection, VA adjudicators 
must consider whether to "stage" her rating to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at others).

During the pendency of the appeal, the RO increased the 
disability rating for the Veteran's cervical spine disability 
to 20 percent effective June 2, 2008.  Applicable law 
provides that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not 
withdrawn the appeal as to the issue of a disability rating 
greater than assigned, therefore, the issue remains in 
appellate status.

This matter was previously before the Board in November 2005 
and April 2007, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.





FINDINGS OF FACT

1.  The Veteran's thyroid disability is manifested by the 
need for continuous medication, weight gain, fatigability, 
constipation, and mental sluggishness.

2.  The Veteran has degenerative joint disease (i.e., 
arthritis) in her right knee manifested by limitation of 
motion from 0 degrees of extension to 115 degrees of flexion, 
with no instability.

3.  During the course of the entire appellate period, the 
Veteran's cervical spine disability has been manifested by 
limitation of flexion to 20 degrees, but without  additional 
limitation of motion due to pain, weakness, fatigability or 
incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent, and no higher, for residuals of thyroid cancer, 
status post thyroidectomy, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.115b, 
4.119, Diagnostic Codes 7508 and 7903 (2008).

2.  The criteria for an initial 10 percent disability rating, 
and no higher, for degenerative joint disease of the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2008).

3.  The criteria for an initial 20 percent disability rating, 
and no higher, for cervical spine spondylosis, prior to June 
2, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5290, 5293 (effective prior to September 26, 2003); 
Diagnostic Codes 5237, 5243 (effective September 26, 2003).

4.  The criteria for a disability rating greater than 20 
percent for cervical spine spondylosis, from June 2, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 26, 2003); Diagnostic 
Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in March 2005 and February 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was instructed to submit 
any evidence in her possession that pertained to her claims.  
In a letter dated in April 2007, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.

Since this appeals involve initial disability ratings, fully 
satisfactory notice was delivered after the claims were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in the January 2009 
Supplemental Statement of the Case.  The Veteran was able to 
participate effectively in the processing of her claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2008).  Service medical records have been 
associated with the claims file.  All identified and 
available VA and private treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with 
her claims.  Thus, the duties to notify and assist have been 
met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the Veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a Veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2008).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Residuals of thyroid cancer, status post thyroidectomy

In April 1997, the RO granted service connection for the 
Veteran's thyroid disability and assigned an initial 10 
percent rating.  She has appealed for a higher initial 
rating.  For the following reasons and bases, the Board finds 
that an initial disability rating of 30 percent is warranted.

The Veteran's thyroid disability was initially rated under 
Diagnostic Code 7903 for hypothyroidism.  38 C.F.R. § 4.119.  
During the pendency of the appeal, the RO rated the Veteran's 
disability under Diagnostic Code 7904 which provides the 
rating criteria for hyperparathyroidism.  The Board finds no 
basis for this change and so will rate the Veteran's 
disability under Diagnostic Code 7903.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7903 provides for a 10 percent disability 
rating for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  A 30 
percent disability rating is warranted for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  The maximum 60 percent disability rating 
requires findings of muscular weakness, mental disturbance, 
and weight gain.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).

The Veteran requires continuous medication to control her 
hypothyroidism.  A  March 1997 VA examination report shows 
that the Veteran reported fatigue, muscle cramps, sleeping 
problems, memory problems and weight gain.

Private outpatient treatment records dated from 1997 show 
marked fatigue, low blood pressure, and muscle spasms.

A July 2004 VA examination report shows that the Veteran 
reported fatigability, heat intolerance, memory problems, 
constipation, diarrhea and weight gain.  The VA examiner 
found no muscle weakness or atrophy and found normal heart 
sounds.

A March 2006 VA examination report shows that the Veteran 
reported mood swings, problems with memory, tachycardia, 
hypertension, weight loss, constipation, and tendency to be 
cold.  The examiner found normal pulse, blood pressure, heart 
rate and heart rhythm.  The Veteran was alert and oriented; 
had bowel sounds in all four quadrants; and no evidence of 
muscle weakness.

An April 2008 VA examination report shows that the Veteran 
reported fatigue, weight gain, constipation, dry skin, hair 
loss, intermittent hot flashes, muscle cramps and 
intermittent heart palpitations.

As noted above, a 30 percent disability rating contemplates 
fatigability, constipation, and mental sluggishness.  The 
Board finds that the Veteran is certainly competent to state 
that she has such symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, resolving all doubt in the Veteran's 
favor, a 30 percent disability rating is warranted for her 
hypothyroidism.

However, a disability rating greater than 30 percent is not 
warranted.  The record shows that the Veteran gained 18 
pounds between her separation physical in August 1996 and her 
VA examination in April 2008.  Moreover, there is no 
indication of muscular weakness or mental disturbance 
associated with the hypothyroidism.  At all examinations, the 
examiners found no evidence or muscle weakness or atrophy; 
and that the Veteran was alert and oriented.  Accordingly, a 
30 percent disability rating, and no higher, is warranted for 
this disability.

As noted above, this is an initial disability rating case, 
and consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  See 
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the residuals of thyroid 
cancer, status post thyroidectomy, warranted a disability 
rating higher than 30 percent.

Degenerative joint disease of the right knee

The RO granted service connection for the Veteran's right 
knee disability and assigned an initial noncompensable 
rating.  She has appealed for a higher initial disability 
rating.  For the reasons and bases discussed below, the Board 
finds that a 10 percent disability rating is more appropriate 
for the Veteran's right knee disability.

The March 1997 VA examination diagnosed mild arthritis of the 
right knee.  Degenerative arthritis or osteoarthritis is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a disability rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent disability rating requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups  Id.

The extent there is limitation of flexion of a knee is 
determined by Diagnostic Code  5260, and the extent there is 
limitation of extension by Diagnostic Code 5261.  For 
comparison, VA regulations define normal range of motion of 
the knee as from zero degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5260, a noncompensable disability 
rating is warranted when flexion is limited to 60 degrees; a 
10 percent disability rating is warranted when flexion is 
limited to 45 degrees; a 20 percent disability rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent disability rating is warranted when flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, a noncompensable disability 
rating is warranted when extension is limited by 5 degrees; a 
10 percent disability rating is warranted when extension is 
limited by 10 degrees; a 20 percent disability rating is 
warranted when extension is limited by 15 degrees; and a 30 
percent disability rating is warranted when extension is 
limited by 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code  5261.

Applying these range-of-motion criteria to the facts of this 
case, the Board finds that the Veteran's right knee 
disability does not meet the requirements for even a 
zero percent (i.e., noncompensable) disability rating under 
Diagnostic Codes 5260 and 5261, much less the requirements 
for a 10 percent or even higher rating.  The range-of-motion 
testing during her four VA examinations, March 1997, July 
2004, March 2006 and May 2008, show she has maintained full 
extension to zero degrees, so greater than the five-degree 
limitation required for a zero percent rating under 
Diagnostic Code 5261.  Certainly then, her extension also far 
exceeds the 10-degree limitation required for the higher 10 
percent disability rating under this diagnostic code 
provision.  The same is generally true of her flexion, which 
is far greater than the 60-degree limitation necessary for a 
zero percent rating, so certainly far exceeding the even 
greater 45-degree limitation required for a higher 10 percent 
rating.  The most severe limitation of flexion was found at 
the June 2008 VA examination which notes that her right knee 
had flexion to 115 degrees.  These findings do not even 
warrant even the most minimum zero percent rating under 
Diagnostic Code 5260, requiring flexion limited to 60 
degrees, much less as mentioned the 45-degree limitation 
required for a 10 percent disability rating or the 30-degree 
limitation required for an even higher 20 percent disability 
rating.

Despite not having limitation of motion sufficient for a 
compensable rating under Diagnostic Code 5260 or Diagnostic 
Code 5261, the Veteran is entitled to a minimum 10 percent 
disability rating based on X-ray evidence of arthritis.  A 
July 2004 X-ray found mild degenerative joint disease, and 
the Veteran has consistently described pain in the right 
knee.  Therefore, the Veteran is entitled to a 10 percent 
disability rating under Diagnostic Code 5003.

That said, the Board must also consider whether the Veteran 
has additional functional loss, including additional 
limitation of motion above and beyond that shown during the 
VA examinations due to painful motion, weakness, premature or 
excess fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  
Concerning this, none of the VA examination reports note that 
the Veteran's right knee had further limitation on repetitive 
use due to pain, weakness, fatigue or incoordination.  Based 
on these findings the Veteran would not be entitled to a 
higher 20 percent disability rating on this basis.  Id.

Also, since the Veteran has maintained full (i.e., normal) 
extension of her right knee to zero degrees, she may not 
receive separate ratings for limitation of flexion and 
extension of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).

It further deserves mentioning that all the VA examinations 
determined the Veteran's right knee joint was stable, so no 
recurrent subluxation or lateral instability as required for 
a separate rating under Diagnostic Code 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

In conclusion, the Board finds that the evidence supports 10 
percent disability rating, and no higher, for the Veteran's 
right knee disability.  There appears to be no identifiable 
period of time since the effective date of service 
connection, during which the degenerative joint disease of 
the right knee warranted a disability rating higher than 20 
percent.  Fenderson, 12 Vet. App. at 119.  Therefore, a 
staged rating in this matter would not be appropriate.

Cervical spine spondylosis prior to and from June 2, 2008

The Veteran was service-connected for a cervical spine 
disability based on radiographic evidence in service of 
spondylosis of the C5-6.  The RO initially assigned a 
noncompensable disability rating, but during the pendency of 
the appeal, it  increased the rating to 20 percent effective 
the date of a VA examination, June 2, 2008.  She has 
continued to appeal for an even higher disability rating, 
asserting that her symptoms have consistently been more 
severe than reflected by the 20 percent disability rating.  
As will be explained, the Board agrees that her symptoms have 
been rather consistent since she left service in January 
1997.  So the Board is assigning the higher 20 percent 
disability rating effective the day after separation from 
service, February 1, 1997.  However, the Board also finds 
that at no time since separation from service has a 
disability rating greater than 20 percent been warranted.

The Veteran's cervical spine disability was initially rated 
under limitation of motion of the cervical spine was 
evaluated under Diagnostic Code 5290, which provided for a 10 
percent disability rating for slight limitation of motion, a 
20 percent disability rating for moderate limitation of 
motion, and a 30 percent disability rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1996).

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the cervical spine for VA purposes to be forward 
flexion of the cervical spine from zero to 45 degrees, 
extension from zero to 45 degrees, left and right lateral 
flexion from zero to 45 degrees, and left and right lateral 
rotation from zero to 80 degrees.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V.  68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

Since the Veteran's cervical spine disability involves disc 
disease, the Board will also consider Diagnostic Code 5293, 
for intervertebral disc syndrome. At the time the Veteran 
filed her claim, this code provided a 20 percent disability 
rating for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent disability rating for 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief; and a 60 percent disability rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
filed her claim in February 1997.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the Veteran's cervical spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 20 percent disability rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 40 percent disability rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent disability rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest and treatment prescribed by a 
physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  Diagnostic Code 5293 for rating 
intervertebral disc syndrome was changed to Diagnostic Code 
5243, which provides that ratings are now based on either the 
general rating formula for diseases and injuries of the spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent disability rating if forward 
flexion is between 30 degrees and 40 degrees, the combined 
range of motion is between 170 degrees and 335 degrees, or if 
there is muscle spasm, guarding or localized tenderness not 
severe enough to result in abnormal spinal contour.  A 20 
percent disability rating is warranted if forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or if the combined range of motion of 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm of guarding severe enough to result in 
abnormal spinal contour.  A 30 percent disability rating is 
assigned if forward flexion of the cervical spine is 15 
degrees or less, or for favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine.  
Lastly, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).

Applying the above criteria to the facts of this case, the 
Board finds that, after factoring the Veteran's complaints of 
pain on motion, her cervical spine exhibits moderate 
limitation of motion and thus meets the criteria for an 
initial 20 percent rating under Diagnostic Code 5290.  Range-
of-motion testing during three VA examinations supports this 
conclusion.

The first examination, performed in March 1997 made no 
specific findings as to limitation of motion.  The July 2004 
VA examination, notes that her cervical spine demonstrated 
flexion between 40 degrees, extension of 40 degrees, right 
and left rotation of 80 degrees, and right and left lateral 
flexion of 30 degrees.  The third examination, performed in 
March 2006, showed flexion of 45 degrees, extension of 45 
degrees, right and left rotation of 80 degrees with pain at 
60 degrees, and right and left lateral flexion of 45.  And 
the fourth examination, performed in May 2008, showed flexion 
of 20 degrees, extension of 35 degrees, right and left 
rotation of 55 degrees, and right and left lateral flexion of 
15 degrees.

These findings, on average, reveal a slight loss of flexion, 
extension, lateral flexion, and lateral rotation.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  These 
findings are thus analogous with either mild or moderate 
limitation of motion of the cervical spine. But in addition 
to the criteria listed at Diagnostic Code 5290, the Board 
must also consider whether a higher disability rating is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 204-208.  At the May 2008 
examination, the Veteran reported ongoing cervical pain, 
which appears to be supported by adequate pathology.  In 
light of these complaints, the Board finds that her cervical 
spine is characterized by moderate limitation of motion, for 
which a 20 percent disability rating is assigned under 
Diagnostic Code 5290.  Thus, a 20 percent disability rating 
is warranted for the Veteran's cervical spine disability 
since the initial grant of service connection.

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent under 
all applicable rating criteria.  The evidence discussed above 
does not show that the Veteran's cervical spine demonstrates 
severe limitation of motion, as required for a 30 percent 
disability rating under Diagnostic Code 5290. Although the 
Veteran's complaints of pain were sufficient to warrant a 20 
percent disability rating, none of the three examination 
reports makes any reference to weakness, stiffness, lack of 
endurance, or fatigability of the cervical spine.  Only the 
March 2006 examination notes additional limitation of lateral 
rotation due to pain, but no additional limitation of 
flexion.  Consequently, there is simply no basis to assign a 
disability rating higher than 20 percent based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the cervical spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca, 8 Vet. App. at 204-08.

The Board also finds that a disability rating higher than 20 
percent is not warranted under Diagnostic Code 5293.  None of 
the VA examination reports note any incapacitating episodes 
in the past 12 months.  Since there is no evidence of 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief, the Veteran is not entitled to the next 
higher rating of 40 percent.  The Board notes that the 
Veteran has reported radicular symptoms of numbness in her 
left arm.  X-rays in May 2008 also show degenerative disc 
disease and degenerative joint disease at the C5-7 level.  
The Board thus acknowledges that the Veteran may experience 
some radicular symptoms due to her cervical spine disability; 
however, her symptoms are not severe enough to be 
characterized as severe intervertebral disc syndrome.

No significant neurological findings were shown during her 
four VA examinations. For example, the May 2008 report notes 
that no significant neurological findings were objectively 
shown.  In short, the medical evidence does not reflect that 
the Veteran's cervical spine disability is manifested by 
severe intervertebral disc syndrome, as required for a 40 
percent disability rating under Diagnostic Code 5293.

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  Accordingly, the 
revised version of Diagnostic Code 5293, in effect from 
September 23, 2002, cannot serve as a basis for an increased 
rating based upon incapacitating episodes.  With respect to 
the revisions to the Rating Schedule made effective from 
September 26, 2003, the Board notes that the evidence does 
not show forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical spine, 
such that a 30 percent disability rating would be in order.

In addition, since the Veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals), a separate disability rating is not 
warranted based on neurological manifestations of the 
cervical spine disability.  38 C.F.R. §§ 4.25,  4.121a, 
Diagnostic Code 8510 (2008).  In this regard, there is no 
evidence of any paralysis involving the upper radicular 
group.  Accordingly, a disability rating higher than 20 
percent is not warranted under the revised criteria for 
rating intervertebral disc syndrome.

For these reasons and bases, the Board finds that the 
Veteran's spondylosis of the cervical spine meets the 
criteria for an initial 20 percent disability rating, but 
that a rating higher than 20 percent is not warranted at any 
time since the initial grant of service connection, to 
include for the time period from June 2, 2008.

Extra-schedular consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extra-schedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

n this regard, the Board finds that there has been no showing 
by the Veteran that her service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization, so as to 
render impractical the application of the regular rating 
schedule standards.  At the Veteran's most recent examination 
in May 2008, she indicated that her conditions did not affect 
her employment or require her to take time off from work.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 30 percent for residuals of 
thyroid cancer, status post thyroidectomy, is granted subject 
to the applicable criteria governing the payment of monetary 
benefits.

An initial disability rating of 10 percent for degenerative 
joint disease of the right knee is granted subject to the 
applicable criteria governing the payment of monetary 
benefits.

An initial disability rating of 20 percent for cervical spine 
spondylosis prior to June 2, 2008, is granted subject to the 
applicable criteria governing the payment of monetary 
benefits.

A disability rating greater than 20 percent for cervical 
spine spondylosis from June 2, 2008, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


